Citation Nr: 0001526	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  94-25 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alba Dotto, Attorney


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1965 to January 
1969.  The appellant is the veteran's widow.

This appeal arises from a November 1990 rating decision of 
the Boston, Massachusetts Regional Office (RO), that denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant testified before the 
undersigned member of the Board at a December 1995 Travel 
Board hearing.  In November 1996, the case was referred to a 
medical expert for an opinion; an opinion was received in 
December 1996.  

The Board issued a decision in June 1997 denying the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The appellant filed an 
appeal to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court").  In 
June 1998, the Secretary submitted a motion for summary 
affirmance to the Court.  The case is again before the Board 
pursuant to a May 1999 memorandum decision of the Court 
wherein the Secretary's motion was granted in part and denied 
in part, and the Court affirmed the June 1997 decision in 
part and vacated the decision in part.  The part of the 
Board's decision that was vacated by the Court was remanded 
to the Board.  Judgment was entered on June 1, 1999.  

The Board notes that the Court determined that the appellant 
had submitted a well grounded claim.  The Court's well 
grounded determination constitutes the law of the case for 
the instant appeal; thus, the Board will proceed directly to 
a consideration of the fulfillment of the duty to assist in 
compliance with the Court's decision.


REMAND

It was determined in the May 1999 memorandum decision that 
there was sufficient medical evidence to make well grounded 
the appellant's claim for the cause of the veteran's death on 
the basis of direct service connection for schizophrenia.  As 
a well grounded claim has been presented, VA has a statutory 
duty under 38 U.S.C.A. § 5107(a) to assist the appellant in 
the development of facts pertaining to her claim.  38 C.F.R. 
§ 3.159 (1999); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In making this determination, the Court emphasized several 
medical opinions.  In January 1991, Dr. Sheridan opined that 
the veteran had a preexisting mental illness with paranoid 
and psychotic features which predated at least in its early 
form his Vietnam experience.  Dr. Sheridan further opined 
that it was possible although not certain that the veteran's 
mental illness was aggravated by his Vietnam experience.  
With regard to Dr. Sheridan's letter, the Court noted that 
the doctor appeared to be suggesting that the veteran's 
mental illness may have had a relationship to his experiences 
in Vietnam.

In a December 1996 VA expert opinion, it was opined that the 
examiner pretty much concurred with Dr. Sheridan's evaluation 
that the veteran's symptoms were not consistent with a 
diagnosis of PTSD, but the examiner felt stronger about the 
possibility that the veteran's war experiences may have 
contributed to make manifest a possible schizophrenic genetic 
vulnerability or at least aggravated the course of his 
schizophrenic illness.  

The Court determined that the medical evidence did not show 
that the veteran's death was due to PTSD or to a condition 
that had been aggravated during his service.  Based on the 
above evidence, the Court determined that the Board had 
failed to obtain a definitive medical opinion as to whether 
the veteran had suffered a service connected psychiatric 
condition that was a principal or contributory cause of his 
suicide.  The Court directed that the Board should seek 
clarification from Dr. Sheridan and from the VA medical 
expert as to whether they had intended to opine that the 
veteran's suicide had had a causal relationship to a 
disability of service origin. 

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake all necessary 
steps to contact Dr. Sheridan and the VA 
physician who authored the December 1996 
expert medical opinion in order to obtain 
clarification of their opinion.  
Specifically, they should be asked to 
answer the following questions:

I.  Is it at least as likely as not 
that schizophrenia was manifest 
during military service; if not, 
when was it first manifest?

II.  Is it at least as likely as not 
that the veteran's suicide was the 
result of schizophrenia which had 
its onset in service.

2.  Upon receipt of the reports of 
clarification from Dr. Sheridan and the 
VA physician, the RO should review them 
to ensure that they are adequate.  If any 
report is inadequate for any reason, the 
RO should return the examination report 
for completion/correction.

3.  After completion of the requested 
development, the RO should review the 
appellant's claim.  If the action taken 
remains adverse to the appellant in any 
way, she and her representative should be 
furnished an appropriate supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond. 

The case should then be returned to the Board for further 
appellate consideration.  The appellant need take no further 
action until she is notified, but she has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to ensure due 
process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




